                                                                                                              FILED IN THE
                 Case 4:20-mj-07227-MKD                  ECF No. 3        filed 08/27/20         PageID.5 Page     1 of 1
                                                                                                          U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF WASHINGTON


                                               &+$5*(6$1'3(1$/7,(6                                       Aug 27, 2020
                                                                                                                SEAN F. MCAVOY, CLERK
      &$6(1$0(BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  86 Y -DPHV *DU]D             &$6(12BBBBBBBBBBBBBBBBBBBBBB
                                                                   0-0.'


                727$/2)&28176                ;          )(/21<              0,6'(0($125           BBBBBBBBB3(77<2))(16(



&RXQW             6WDWXWH                              'HVFULSWLRQRI2IIHQVH                                        3HQDOW\

         86&   D   E  $       'LVWULEXWLRQ RI 2YHU  *UDPV RI $FWXDO 0HWKDPSKHWDPLQH $W OHDVW  \HDUV DQG XS WR OLIH LPSULVRQPHQW
                                                                                                 ILQH RU ERWK DW OHDVW  \HDUV RI
                                                                                                VXSHUYLVHG UHOHDVH DQG D  VSHFLDO
                                                                                                DVVHVVPHQW DQG GHQLDO RI FHUWDLQ IHGHUDO EHQHILWV
